Citation Nr: 1504236	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a left knee disorder, rated 10 percent disabling.

2. Entitlement to an increased rating for gastroesophageal reflux disease (GERD) prior to June 21, 2011, then evaluated as 10 percent disabling.

3. Entitlement to an increased rating for GERD from June 21, 2011, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Waco, Texas.

In November 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an increased rating for a left knee disorder and entitlement to an increased rating for GERD from June 21, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 24, 2010, the Veteran's GERD was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.

2. From September 24, 2010 to June 21, 2011, the appellant's GERD was generally manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm and shoulder pain and productive of considerable impairment of health; however, it did not evidence symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

Prior to September 24, 2010, the criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.114, DC 7346 (2014).

With resolution of reasonable doubt in the Veteran's favor, from September 24, 2010 to June 21, 2011, the criteria for an evaluation of 30 percent, bur no more, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.114, DC 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In August 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in April 2011, November 2012 and March 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In September 2010, VA provided the Veteran with a VA contract examination and in September 2011, VA afforded him a VA examination.  As the examiners there reviewed the claims file, examined the Veteran and fully described his current symptoms, the Board finds them to be adequate.

At the November 2014 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. 

GERD is appropriately rated under Diagnostic Code 7346, which covers ratings for hiatal hernia.  Under Diagnostic Code 7346, hiatal hernia is assigned a 30 percent rating when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating contemplates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

This appeal arises from a July 2010 claim for an increased rating for GERD.  For background, the Board notes that February 2008 VA treatment records show that the Veteran reported spitting up blood in connection with an acid reflux attack and complained of occasional blood in his stool but also denied experiencing chest pain.  At a July 2008 VA examination, the appellant reported experiencing pyrosis, epigastric discomfort, and regurgitation with liquid content.  He denied, however, dysphagia, substernal or arm pain, hematemesis, melena, and a history of hospitalization, surgery or esophageal trauma.  The examiner described the Veteran's general state of health as good and noted there were no signs of anemia and no significant weight loss or gain in the past year.  He estimated that while there was a mild effect on the activities of daily living, there was no significant effect on his usual occupation.

Thereafter, a June 2009 VA treatment record shows that the appellant reported experiencing increased vomiting, and noted that his symptoms had increased after he ran out of medication for one month.  A November 2009 VA treatment record reveals that the Veteran denied unusual weight changes or chest pain.  

In an August 2010 statement, the Veteran alleged that his service-connected GERD had recently worsened.

At the September 24, 2010 VA contract examination, the Veteran reported experiencing daily moderate dysphagia with liquids, daily moderate pyrosis, daily severe substernal pain, daily severe arm pain, monthly hematemesis, melena twice a year, daily reflex and regurgitation and nausea without vomiting two to three times per week due to acid buildup.  The appellant denied, however, abdominal pain, hospitalizations, surgeries or esophageal trauma or tumors.  The examiner described the Veteran as well developed and well nourished, without evidence of anemia but noted that he lost 25 pounds over the last three months.  He estimated that his symptoms - which the examiner described as "significant" - did not interfere with work or activities of daily living.

In a November 2010 notice of disagreement, the Veteran claimed that he had been experiencing "considerable" arm and shoulder pain.

At the September 2011 VA examination, the Veteran stated that his heartburn had progressively gotten worse since a 2000 diagnosis.  He reported symptoms of nausea several times daily, occasional severe substernal esophageal distress several times a week, daily heartburn, weekly regurgitation and moderate episodes of hematemesis or melena.  He denied a history of hospitalization or esophagus surgery, esophageal trauma, esophageal neoplasm, vomiting or dysphagia.  The examiner noted no signs of anemia and described the Veteran's overall health as "good."  He further estimated that pain resulting from the appellant's GERD would have "significant effects" on his usual occupation as a construction manager and noted that while it would moderately affect his ability to feed himself, it would not otherwise affect the activities of daily living.

At the November 2014 hearing, the appellant reiterated that prior to June 2011, he experienced indigestion, reflux, epigastric distress and occasional arm pain.

Here, the Board finds the Veteran's reported symptomatology to be competent lay evidence in support of his claim. Competent lay evidence is any evidence not requiring that that the proponent have specialized education, training, or expertise. 38 C.F.R. § 3.159(a)(2).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to describe his symptoms of GERD and the Board generally finds his reports to be credible.

Significantly, at the September 24, 2010 VA contract examination, the Veteran not only reported persistent recurrent epigastric distress involving daily dysphagia, pyrosis, regurgitation, substernal and arm pain, but also reported more severe symptoms including monthly hematemesis, frequent nausea, occasional melena and a 25-pound weight loss.  While there was no evidence of anemia or severe impairment of health - and therefore a 60 percent rating is not warranted - the Board finds that such symptoms support a finding that his GERD resulted in considerable impairment.  To the extent the findings of the September 2011 VA examination relate to the period prior to June 21, 2011, they generally corroborate such a conclusion.  Again, while he reported substernal esophageal distress, heartburn, regurgitation and hematemesis or melena, he denied dysphagia and vomiting and no anemia was found.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating, but no higher, is warranted from September 24, 2010 to June 21, 2011.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Prior to September 24, 2010, however, an evaluation in excess of 10 percent is not warranted.  Although there were intermittent reports of symptoms such as vomiting and occasional blood in the stool, in general his symptoms were considerably less severe.  At the July 2008 VA examination, he denied dysphagia, substernal or arm pain, hematemesis, melena and the examiner described his overall health as good.  While the June 2009 VA treatment record evidences some worsening, the frequency and severity of those symptoms did not rise to a level warranting a rating in excess of 10 percent.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's GERD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include a number of symptoms related to epigastric complications and encompass the Veteran's digestive symptoms as shown in the VA examinations and treatment records.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for GERD is not warranted. 38 C.F.R. § 3.321(b)(1).

Consideration of entitlement to a total disability rating based on individual unemployability is deferred pending further development, in part due to development in the Remand section below.

In awarding a 30 percent evaluation from September 24, 2010 to June 21, 2011, the Board has applied the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a rating in excess of 10 percent prior to September 24, 2010, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for GERD prior to September 24, 2010, then evaluated as 10 percent disabling, is denied.

Entitlement to a 30 percent disability rating, but no higher, for GERD from September 24, 2010 to June 21, 2011, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

At the November 2014 hearing, the Veteran claimed that his left knee disorder had worsened since a September 2013 VA examination.  Specifically, he alleged that he experienced constant swelling and that he had been given a brace in October 2013 for knee stability.  Notably, the September 2013 disability benefits questionnaire shows that his left knee exhibited normal stability.  As there are no VA treatment records after September 2013 to otherwise contradict such a claim, another examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The AOJ should also obtain any outstanding VA treatment records from September 2013.

As to GERD, a January 2012 VA treatment record shows that the Veteran was temporarily hospitalized at the William Beaumont Army Medical Center in El Paso, Texas for acute abdominal pain, nausea and vomiting.  Although this was later determined to be related to a gallbladder infection, because many of these symptoms overlap with symptoms of GERD, these records may be relevant and should be obtained.  38 C.F.R. § 3.159(c)(2).  If these records further indicate that there may be a relationship between the Veteran's service-connected GERD and his cholecystitis, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for a left knee disorder or for GERD after June 2011.  After securing any necessary authorization from the appellant, obtain all identified records not already contained in the claims file.  In addition to records identified by the Veteran, the AOJ should obtain any VA treatment records relating to the left knee from September 2013 to the present as well as any records associated with the appellant's hospitalization at William Beaumont Army Medical Center in El Paso, Texas.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, the Veteran should be afforded a VA examination(s) to determine the current severity of his left knee disorder and his GERD.  In accordance with the latest worksheet for rating these disorders, the examiner(s) are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disorders.  The examiner(s) must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.

The examiner(s) must describe all functional impairment due to the service-connected disorders at issue, to include a discussion as to any effect on employability.

As to the GERD, symptoms of gall bladder impairment should be set out separately from those of GERD, to the extent possible, with a complete medical explanation set forth.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


